DEPARTMENT OF HEALTH & HUMAN SERVICES

Washington, DC 20201

SMD#: 10-025
November 30, 2010
RE: Medicaid/CHIP Dental Provider
Information
Dear State Medicaid Director:
Dear State Health Official:
We are writing today to ask for your help in continuing the efforts underway to improve access
to dental care for the many millions of children who are enrolled in Medicaid and the Children’s
Health Insurance Program (CHIP). As you know, access to dental care has for years been a
persistent problem for low-income children, with numerous studies documenting high rates of
dental disease and low rates of children receiving annual visits, even among those children who
have health coverage through Medicaid or CHIP. In the past, one of the most frequently cited
barriers to accessing dental services is the ability to find a dentist who participates in Medicaid.
To make it easier for families to find a participating provider, the Children’s Health Insurance
Program Reauthorization Act (CHIPRA) required the Department of Health and Human Services
(HHS) to post on the Insure Kids Now website (www.insurekidsnow.gov) a current and accurate
list, by State, of dentists participating in the Medicaid and CHIP programs.
Since August 2009 your State, along with all other States, has been providing data on dental
providers participating in Medicaid and CHIP to the Department of Health and Human Services
on a quarterly basis. We have been relying on you to provide accurate listings of participating
providers as required by the statute, and we appreciate your efforts in providing these listings.
However, a Government Accountability Office (GAO) review released today (available at
http://www.gao.gov/new.items/d1196.pdf) highlights significant inaccuracies in the information
provided to the Insure Kids Now website. GAO’s review of the lists of providers from all fifty
States revealed missing and incomplete information. In a detailed check of four States’ listings
this summer, reviewers found problems with half of the provider listings that were checked.
This means not only that InsureKidsNow.gov conveyed inaccurate information to families, but
also suggests that families looking for a dentist directly from the State’s Medicaid/CHIP program
may be receiving inaccurate information or have problems accessing information. We are certain
that you agree that this needs immediate correction.
We are developing several changes to the Insure Kids Now data collection and validation process
and will be reaching out to your staff with more information about our expectations for
improving the quality of the information that is posted on www.InsureKidsNow.gov. We are
also interested in your ideas for how to improve the quality of this information and hope you will
join us in carrying the message to your staff that providing up-to-date, accurate information for
families is an essential component of any effective strategy to improve children’s access to
dental care.

Page 2 – State Medicaid Directors
State Health Officials
Thank you in advance for working with us to ensure that data provided to families in your State
and for use on the Insure Kids Now website is regularly updated and accurate with respect to
providers’ contact information and their capability to accept new patients, and to serve patients
with special needs. If you have ideas on how to make this work better at the State and federal
levels, please contact either of us. For technical assistance about how to ensure better quality of
your State’s dental provider data, or have any questions about the process for data submission
please contact James Resnick of the Health Resources and Services Administration at 301-4433222 or via email at jresnick@hrsa.gov.
Sincerely,
/s/
Cindy Mann
CMS Deputy Administrator
Director, Center for Medicaid,
CHIP, and Survey & Certification

Mary Wakefield
Administrator
Health Resources and Services Administration

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Joy Wilson
Director, Health Committee
National Governors Association
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Andrew Allison
President

National Association of Medicaid Directors

Page 3 – State Medicaid Directors
State Health Officials
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

